          Case 2:18-cv-00955-GMN-BNW Document 11 Filed 11/23/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DAYTON JACKSON-HILL,                            )
 4                                                   )
                           Plaintiff,                )      Case No.: 2:18-cv-00955-GMN-BNW
 5
            vs.                                      )
 6                                                   )                      ORDER
     JOSEPH LOMBARDO, et al.,                        )
 7                                                   )
                           Defendants.               )
 8                                                   )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Brenda Weksler, (ECF No. 9), which recommends that Plaintiff’s case be
12   dismissed without prejudice.
13          Plaintiff has failed to update his address with the Court pursuant to Local Rule IA 3-1,
14   which provides that failure to comply may result in “the dismissal of the action, entry of default
15   judgment, or other sanctions as deemed appropriate by the court.” D. Nev. Local R. IA 3-1.
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
          Case 2:18-cv-00955-GMN-BNW Document 11 Filed 11/23/20 Page 2 of 2




 1   1122 (9th Cir. 2003).
 2         Here, no objections were filed, and the deadline to do so has passed (See Min. Order,
 3   ECF No. 9).
 4         Accordingly,
 5         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 9), is
 6   ACCEPTED and ADOPTED in full.
 7         IT IS FURTHER ORDERED that Plaintiff’s case is DISMISSED without prejudice.
 8         The Clerk of Court shall close this case and enter judgment accordingly.
 9                      23
           DATED this ________ day of November, 2020.
10
11
12                                               ____________________________
                                                 Gloria M. Navarro, District Judge
13                                               United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
